DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive.
Applicant argues that the use of a reniform recess shape allows for the backflushing device to be in contact with two adjacent filter elements arranged along a circle without increasing their sizes in a radial direction relative to the longitudinal or rotational axis. Applicant’s arguments are not commensurate in scope to claim 11 as the claim does not require the cover plate or recess contact two adjacent filter element or stay in contact with adjacent filter elements. Other shapes such as a rectangular shape is capable of increasing its size along a circle without increasing its size in a radial direction. Additionally, applicant has not provided any evidence that an increase of size in a radial direction would be detrimental in anyway. Applicant has not demonstrated that the particular reniform shape provides any unexpected benefit. Applicant does argue that the reniform shape allows for a smoother and more efficient backflushing operation. However, applicant has not provided any evidence to support the reniform shape of the cover plate or recess provides for the argued benefit.
Applicant argues that size alone does not provide the connection without an increase in size in the radial direction as provided by the reniform shape. As submitted in the previous advisory action, the specification clearly teaches that the important 
Applicant argues that no structure in Takahashi is cited relative to the cylindrical attachment piece on the cover plate is in a different plane from the recess. The annotated figure on page 10 of the final rejection of 6/29/21 shows this particular feature in Takahashi.
Applicant argues that the drawings of Takahashi are not to scale and therefore cannot be relied upon to teach the actual proportions of the discharge openings with respect to the filter element openings. As stated in MPEP 2125 the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. For this reason the circles (2) shown in figure 3, which shows a view of the bottom plate (8b) from the underside of the plate along line B-B, would be reasonably understood to be the element openings as the view is from below the plate and when a particular feature is obscured by another structure the figures show a dashed line. Therefore, if the circles (2) were the circumference of the filter element and not the opening, as alleged by applicant, one of ordinary skill in the art would reasonably expect the circles to be dashed. While the figures cannot be relied upon to teach what precise percentage of the recess of the cover plate of Takahashi is in fluid communication with the filter element openings during operation because they are not disclosed as being to scale, the figures do reasonably suggest that the recess of the cover plate (22b) is at 
Applicant’s arguments regarding claims 13 and 14 were addressed in the previous final rejection of 6/29/21 and will not be repeated here.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778